Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
                                                                                Aug 08 2014, 10:29 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

JOHN P. WILSON                                        GREGORY F. ZOELLER
Wilson & Wilson                                       Attorney General of Indiana
Greenwood, Indiana
                                                      JESSE R. DRUM
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

JASON KEITH SCOTT,                                    )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No.41A01-1311-CR-499
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE JOHNSON CIRCUIT COURT
                           The Honorable K. Mark Loyd, Judge
                              Cause No. 41C01-1107-FD-379


                                            August 8, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Following a bench trial, Jason Scott was convicted of Operating a Vehicle While
Intoxicated1 (OWI) as a class D felony. Scott now appeals, presenting two issues for our
review:
        1. Did the State present sufficient evidence to sustain Scott’s conviction?

        2. Is the sentence imposed inappropriate?

        We affirm.

        On June 25, 2011, Greenwood Police Officer Jay Arnold was dispatched to respond

to a suspected impaired driver. Officer Arnold found a vehicle matching the description

and plate number stopped at a traffic light. When the light changed, the driver drove

through the intersection, pulled over to the shoulder, and turned on his hazard lights.

Officer Arnold thought the vehicle might be disabled, so he pulled behind it and activated

his emergency lights. When Officer Arnold approached the vehicle, he smelled alcohol

inside the passenger compartment and observed the passenger in the front seat not wearing

a seatbelt. Scott was driving the vehicle, his girlfriend, Julie Thorpe, was in the front

passenger seat, and Thorpe’s young child was in the backseat. When Officer Arnold asked

Scott for his driver’s license, Scott told the officer that his license was suspended. Thorpe

was allowed to drive the vehicle away and Scott was taken into custody. At the station,

Scott failed multiple field sobriety tests and a breath test showed that that he had an alcohol

concentration equivalent (ACE) of .18 of a gram of alcohol per 210 liters of breath.


1
 The version of the governing statutes, i.e., Ind. Code Ann. § 9-30-5-3 (West, Westlaw 2011) and I.C. § 9-
30-5-1 (West, Westlaw 2011) in effect at the time this offense was committed classified it as a class D
felony. This statute has since been revised and in its current form reclassifies the offense as a Level 6
felony. See I.C. § 9-30-5-3 (West, Westlaw current with all 2014 Public Laws of the 2014 Second Regular
Session and Second Regular Technical Session of the 118th General Assembly). The new classification,
however, applies only to offenses committed on or after July 1, 2014. See id. Because this offense was
committed on June 25, 2011, it retains the former classification.

                                                    2
        Scott was arrested and charged with multiple OWI offenses. Ultimately, Scott was

convicted of OWI as a class D felony and found to be a habitual substance offender. The

trial court sentenced Scott to eight years in the Department of Correction: three years for

the offense, enhanced by five years for being a habitual substance offender. Scott now

appeals.

                                                     1.

        Scott argues the State presented insufficient evidence to support his OWI

conviction. When considering a challenge to the sufficiency of evidence to support a

conviction, we respect the fact-finder’s exclusive province to weigh conflicting evidence

and therefore neither reweigh the evidence nor judge witness credibility. McHenry v. State,

820 N.E.2d 124 (Ind. 2005). We consider only the probative evidence and reasonable

inferences supporting the verdict, and “must affirm ‘if the probative evidence and

reasonable inferences drawn from the evidence could have allowed a reasonable trier of

fact to find the defendant guilty beyond a reasonable doubt.’” Id. at 126 (quoting Tobar v.

State, 740 N.E.2d 109, 111–12 (Ind. 2000)).

        In support of his argument concerning the sufficiency of the evidence, Scott makes

multiple allegations, including sloppy police work by the initial investigating officer, lack

of probable cause and/or reasonable suspicion,2 failure to establish corroborating evidence

of the seatbelt violation, and failure to present evidence concerning the police informant.3



2
  Scott makes no argument on appeal concerning the admission or suppression of any evidence.
3
  Scott’s argument that the State failed to meet its burden of proof to establish that Scott endangered anyone
is irrelevant because Scott was not convicted of OWI causing endangerment. See I.C. § 90-30-5-2 (West,
Westlaw 2011).

                                                      3
These claims are nothing more than invitations to reweigh the evidence, which we will not

do. To support Scott’s class D felony OWI conviction, the State was required to prove that

Scott operated a vehicle with an ACE of at least .15 grams of alcohol per 210 liters of

breath and had a previous OWI conviction that occurred within the 5 years immediately

preceding the current offense. I.C. § 9-30-5-1; I.C. § 9-30-5-3. The State provided

evidence that Scott had an ACE of .18 and Scott admitted that he was driving the vehicle.

Scott had a prior OWI conviction in 2010. This evidence is sufficient to support Scott’s

OWI conviction.

                                               2.

       Finally, Scott argues that his eight-year sentence is inappropriate in light of the

nature of the offense and the character of the offender. Article 7, section 4 of the Indiana

Constitution grants our Supreme Court the power to review and revise criminal sentences.

Pursuant to Ind. Appellate Rule 7, the Supreme Court authorized this court to perform the

same task. Cardwell v. State, 895 N.E.2d 1219 (Ind. 2008). Pursuant to App. R. 7(B), we

may revise a sentence “if, after due consideration of the trial court’s decision, the Court

finds that the sentence is inappropriate in light of the nature of the offense and the character

of the offender.” Wilkes v. State, 917 N.E.2d 675, 693 (Ind. 2009). Nevertheless, “we

must and should exercise deference to a trial court’s sentencing decision, both because

Rule 7(B) requires us to give ‘due consideration’ to that decision and because we

understand and recognize the unique perspective a trial court brings to its sentencing

decisions.” Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007).



                                               4
       Whether we regard a sentence as inappropriate “turns on our sense of the culpability

of the defendant, the severity of the crime, the damage done to others, and myriad other

factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d at 1224.

Furthermore, “[t]he principal role of appellate review should be to attempt to leaven the

outliers, and identify some guiding principles for trial courts and those charged with

improvement of the sentencing statutes, but not to achieve a perceived ‘correct’ result in

each case.” Id. at 1225. Accordingly, “the question under Appellate Rule 7(B) is not

whether another sentence is more appropriate; rather, the question is whether the sentence

imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008)

(emphasis in original).

       Scott was sentenced to a three years for the class D felony, enhanced by five years

for being a habitual substance offender. A class D felony has a sentencing range of six

months to three years, with an advisory sentence of one and one-half years. Ind. Code Ann.

§ 35-50-2-7 (West, Westlaw 2012). Habitual substance offenders face an additional fixed

sentence of three to eight years imprisonment. I.C. § 35-50-2-10(f) (West, Westlaw 2011).

Scott received an eight-year aggregate sentence.

       With regard to the nature of the offense, Scott had a suspended driver’s license at

the time of the offense. Furthermore, Scott put not only himself at risk, but Thorpe and her

young child in the backseat as well. As to the character of the offender, we observe that

Scott’s criminal history includes multiple felony and misdemeanor convictions, including

domestic battery as a class D felony, criminal recklessness as a class D felony, battery

resulting in bodily injury, driving while suspended, and conversion. Scott’s lengthy history

                                             5
of criminal activity is indicative of his disregard for the law and provides ample

justification for the sentence imposed. Scott has failed to meet the burden of persuading

this court that his eight-year sentence was inappropriate.

       Judgment affirmed.

Vaidik, C.J., and May, J., concur.




                                             6